971 So. 2d 216 (2008)
Hany BARAKAT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2741.
District Court of Appeal of Florida, Fourth District.
January 2, 2008.
Carey Haughwout, Public Defender, and Michael Antinori, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Davis v. State, 581 So. 2d 893 (Fla.1991).
FARMER, KLEIN and GROSS, JJ., concur.